HOLLAND, District Judge.
The affidavit of defense in this case contains an express denial that the plaintiff became the holder or purchaser of the note in question for a valuable consideration, either before the maturity of the same or at any other time, and further avers that the plaintiff is “not the bona fide holder of said note and has paid no value whatever therefor.”
The defense further alleges that one T. fraudulently represented that he could have the note discounted for the defendant company for their use, and the note was delivered to T. for this purpose, who fraudulently delivered it to P. without consideration, and the latter fraudulently delivered it to B. without consideration; that neither T., P., nor B. ever had the note discounted, but together fraudulently delivered it to the plaintiff without consideration, and for the sole purpose of using plaintiff's name in its collection to avoid the defense which defendant has against the parties participating in the fraud. Surely .this is a complete defense, if it can be established.
Rule for judgment dismissed.